Citation Nr: 1100111	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-39 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Paget's disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel







INTRODUCTION

The Veteran served as a member of the Tennessee Army National 
Guard from December 1973 to January 2004, with a period of active 
duty training from December 28, 1973, to April 25, 1974.  

This case is before the Board of Veteran's Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.

The issue of entitlement to service connection for hypertension 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's had active duty training and inactive duty 
training in the Tennessee Army National Guard.

2.  The competent evidence of record does not show that Paget's 
disease was caused or aggravated during one or more periods of 
active duty training or inactive duty training in the Tennessee 
Army National Guard.


CONCLUSION OF LAW

The criteria for service connection for Paget's disease are not 
met.  38 U.S.C.A. §§ 101(21) and (24), 1110; 1131, 5107 (2009); 
38 C.F.R. §§ 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that: (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in June 2004; a rating decision in January 2005; a 
statement of the case in November 2005; and supplemental 
statements of the case in November 2006 and February 2009.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim herein decided, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the claim 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the June 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained medical examinations.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claim, and therefore the 
error was harmless).  

Service Connection

The Veteran contends that he developed Paget's disease in 
service.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2010).  Active duty training includes full- time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2010).  Inactive duty training is defined as 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2010).  Therefore, service connection may be 
granted for disability resulting from disease or injury incurred 
or aggravated while performing active duty training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  The 
definition of active duty also includes any periods of inactive 
duty for training during which an individual becomes disabled or 
dies from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  38 
C.F.R. § 3.6 (2010).  Presumptive periods do not apply to active 
duty training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474 (1991).

In determining whether service connection is warranted for any 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A.  § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veteran served as a member of the Tennessee Army National 
Guard from December 1973 to January 2004, with a period of active 
duty training from December 28, 1973, to April 25, 1974, and 
subsequent periods of active and inactive duty for training.  

The Veteran's private medical records during service in the 
National Guard, show that a January 2001 bone scan revealed 
possible multifocal Paget's disease.  A February 2001 treatment 
record noted Paget's disease.  The Veteran's account of the onset 
of symptoms of the disease varies.  The Veteran underwent an 
examination in November 2001, which noted that he was first 
diagnosed with Paget's disease in January 2001, but the disease 
had its onset in 1992.  On examination in August 2002, the 
Veteran reported that the disease became symptomatic in 1993.  
Significantly, there is no indication that treatment rendered for 
Paget's disease occurred during a period of active duty training 
or inactive duty training.  Nor did the Veteran's private 
treating physicians relate Paget's disease, or related symptoms, 
to any such period of qualifying active service.

On VA examination in April 2010, the Veteran reported an initial 
diagnosis of Paget's disease in February 2001, although the 
Veteran reportedly was symptomatic since 1999.  Following an 
examination of the Veteran and a review of the claims file, the 
examiner diagnosed Paget's disease and opined that it was less 
likely than not that Paget's disease was due to or the result of 
any active duty for training in the Army National Guard.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

In this case, the Veteran's qualifying active service consisted 
of active duty training and inactive duty training in the Army 
National Guard.  The Veteran's National Guard records do not show 
that Paget's disease was affirmatively shown to have had onset 
due to an injury or disease during a period of active duty for 
training or due to an injury during a period of inactive duty 
training, and the Board finds that service connection is not 
established.  38 U.S.C.A. §§ 101(21), (24), 1110 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2010).  Nor is he entitled to service 
connection on a presumptive basis as Paget's disease is not a 
disability listed in 38 C.F.R. § 3.309 and, even if it were, 
presumptive periods do not apply to active duty training or 
inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 
(1991).

As there is no evidence during the period of active duty for 
training that Paget's disease was noted, that is, observed during 
active duty for training or evidence of an injury associated with 
Paget's disease during a period of inactive duty training, the 
principles of service connection pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do not 
apply. 

Furthermore, Paget's disease is not a condition that has been 
found to be capable of lay observation.  The determination as to 
the presence of Paget's disease requires a bone scan, and is 
therefore is medical in nature, and therefore not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  The diagnosis of Paget's disease is not capable of 
lay observation.  In addition, the question of medical causation 
requires a medical opinion that is competent, rather than a lay 
opinion.  Lay evidence of an association or link between Paget's 
disease and service is not competent evidence.  Competent medical 
evidence is required to substantiate the claim, but the file here 
lacks competent evidence sufficient to show that it is at least 
as likely as not that Paget's disease was incurred in or 
aggravated during service.  Grottveit v. Brown, 5 Vet. App. 91 
(1993). 

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159 (2010).

As a lay person, the Veteran is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis, not capable of lay observation, or on medical 
causation.  The Board therefore finds that the Veteran's 
statements relating Paget's disease to active service are not 
competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

On the question of medical causation or any medical evidence of 
an association or link between Paget's disease and active duty 
for training, the VA examiner expressed the opinion that the 
Veteran's Paget's disease was less likely than not due to or the 
result of any active duty for training in the Army National 
Guard.  That medical evidence is uncontroverted and opposes, 
rather than supports, the claim.

The Board also notes that private treatment records 
contemporaneous with the period of active service in the Army 
National Guard do not associate the Veteran's Paget's disease 
with service.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran's Paget disease is related to any period of active duty 
training or inactive duty training in the Army National Guard.  
As the preponderance of the evidence is against the Veteran's 
claim for service connection, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER

Service connection for Paget's disease is denied.  


REMAND

The Board regrets the additional delay.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the claim 
requires additional development.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran claims that his currently diagnosed hypertension had 
onset in service.  Particularly, he claims that the condition was 
caused by a May 2001 incident when he sustained heat exhaustion, 
which elevated his blood pressure.  

VA law provides that active military, naval, or air service 
includes any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any period 
of inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).  A May 25, 2001 medical examination shows that the 
Veteran suffered from a hypertensive episode while on active duty 
for training.  The clinician noted that the Veteran's 
hypertension was new in onset, and recent heat exposure had 
caused a drastic elevation in blood pressure.  

Pursuant to a Board remand, the Veteran underwent a VA 
examination in July 2009.  The examiner was asked to determine 
whether the Veteran's hypertension was incurred in or aggravated 
during any period of active duty or active duty for training, to 
include the May 2001 incident of heat exhaustion.  The examiner 
could not resolve whether the Veteran's hypertension was due to a 
one time episode of heat exhaustion without resorting to 
speculation.  The Board observes that opinions, such as that 
rendered by the above VA examiner, in which a physician is unable 
to opine regarding any causal connection between a Veterans' 
current complaints and his period of service have been 
characterized as non-evidence, and therefore lack probative 
value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Moreover, the Board finds that the conclusions reached were based 
on an inaccurate review of the facts.  See Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no 
probative value when they are based on an inaccurate factual 
predicate, such as a self-reported and inaccurate history).  
Specifically, the examiner found that the Veteran was initially 
diagnosed and treated for hypertension in 2001, and concluded 
that the disability was incurred during active duty.  The 
examiner further opined that the Veteran's hypertension was 
likely secondary to obesity.  However, Army National Guard 
records show that in February 2000 the Veteran reported taking 
medication for high blood pressure in a service Annual Medical 
Certificate form.  Private treatment records contemporary with 
the Veteran's service in the National Guard contain a diagnosis 
of hypertension in August 7, 2000, and on examination in August 
2002, onset of the Veteran's hypertension was reported as being 
in 2000.  For the reasons outlined above, the Board finds that 
the VA examiner's July 2009 opinion is not probative for the 
purpose of determining whether the Veteran's currently diagnosed 
hypertension was incurred in or aggravated during a period of 
active duty for training.  

A remand by the Board confers on the Veteran the right to 
compliance with the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Thus, the Board finds it necessary to remand this case 
for an additional examination and etiological opinion in order to 
fully and fairly address the merits of the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the etiology of hypertension.  
The examiner should review the claims file 
and the report should note that review.  The 
rationale for all opinions should be set 
forth in the report.  The examiner is asked 
to opine whether is it at least as likely as 
not (50 percent or greater probability) that 
hypertension was incurred in any period of 
active duty or active duty for training.  The 
examiner should also opine whether is it at 
least as likely as not (50 percent or greater 
probability) that any hypertension was 
aggravated beyond its natural progression by 
any period of active duty or active duty for 
training, to include a May 2001 incident of 
heat exhaustion.  The examiner should comment 
on the clinical significance of the Army 
National Guard records, to include a February 
2000 Annual Medical Certificate form and May 
2001 Statement of Medical Examination and 
Duty Status form, and private treatment 
records contemporary with the Veteran's 
service in the Army National Guard, to 
include reports on August 7, 2000, and May 
25, 2001.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States Court 
of Appeals for Veterans Claims for development or other 
appropriate action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


